DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-36, 49, 58-59 and 62-63, filed 01/09/2020 are the subject matter of this Office Action. 
Terminal Disclaimer
The terminal disclaimer filed on 12/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,815,241 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention,  the compounds of Formula (I) were not anticipated in the prior art. Nor were there teachings or suggestions within the prior art to derive the claimed compounds. The closest prior art is Cacatian (WO2017/214367 published 12/14/2017). Cacatian teaches compounds of Formula (I) as inhibitors of the MLL-menin protein interaction, which is the same therapeutic target as the instantly claimed compounds (abstract, page 2). Embraced within Formula (I) is compound 87 (page 275), which comprises a substantial structural overlap with the compounds of Formula (Ia). 
 
    PNG
    media_image1.png
    236
    409
    media_image1.png
    Greyscale

However, Cacatian does not specifically teach modifying compound 87 in order to arrive at the compounds of Formula (I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628